Wildman, J.
I am unable to concur with the majority of .the court as to the disposal of the cross-petition filed by the Lucas County Agricultural Society. On all other questions involved in the case I am in accord with my associates.
The action was brought in the lower court by Kerr and others, as county commissioners, asserting both title and right of possession to the land in controversy. The agricultural society and the exposition company were both properly made defendants. The exposition company was in possession, and the agricultural society, equally with the plaintiffs, was a claimant to both title and possession. Its claims were adverse to those of the other parties and were “connected with the subject of the action, ’ ’ which, as I view the law, was the land in dispute.
The majority of the court seems to place some reliance on supposed adjudications in New York as to the scope of a counterclaim under our code procedure, defined in Section 5069, of the Revised Statutes, and treat the “subject of the action” as “the claim of the plaintiff to possession of the premises. ’ ’
The claim of the plaintiffs is larger than a mere possession. *385They assert title as well as right to possession, and the claim of the agricultural society, as alleged in its cross-petition, is equally, broad.
These claims are inconsistent and adverse. They are connected, with the land, and the land itself, rather than the claim of either party to it, is the “subject of the'action.” The rights asserted constitute “the causes of action,” not its subject.
That this is the proper distinction is clearly indicated in several adjudications and text-books, and has been recognized even in New York. See language of the opinion in The Glenn & Hall Mfg. Co. v. Chas. S. Hall, 61 N. Y., 236, where the “property” is said to be the “subject of the action” in a “real action” (such as the one before us), although it may in some other cases be a “violated right.”
Bliss in his work on' Code Pleading, Section 127, says, that the New York Court of Appeals has been less liberal than other courts in its construction of the phrase “subject of the action,” as applied to counter-claims, and in Section 126 says that the land is the subject of the action in ejectment. Phillips (Code Pleading) gives substantially the same rule both as to land in ejectment suits and as applied to personal property in replevin suits. See Phillips, Section 181, note 1, Section 330 and Section 252, and also Loversohn v. Ward, 45 Cal., 10.
In our own state this rule was applied to personal property in Morgan v. Spangler et al, 20 O. S., 38; and in Peter v. Farrel Foundry & Machine Co., 53 O. S., 534, definitions and principles were adopted and enunciated which seem to me decisive of this question in Ohio. See pages 552 to 556 inclusive, in which Judge Bradbury discusses and - construes several sections of our civil code of procedure applicable to counter-claims, cross-petitions and the scope of the court’s jurisdiction when invoked.
In the case at bar the court had all parties asserting title to the land in controversy before it; their claims were adverse and related to the same land; and under the policy of our liberal code of preventing a multiplicity of suits, the agricultural society should, in my judgment, be permitted to litigate its claims against not only the plaintiffs, but its co-defendant. The com*386plexity of issues or difficulty of trying them to a jury is not so great as in many a case of set-off or counter-claim clearly permissible under the code; but, however complex or difficult, the cross-petition asserted what our statute defines as a counterclaim :
Kohn & Northrop, for plaintiff in error.
G. W. Everett, for the agricultural society.
“A counter-claim is a cause of action existing in favor of a defendant, and against a plaintiff or another defendant, or both, between whom a several judgment might be had in the action, * * * and connected with the subject of the action.” R. S., 5069.
No question • is or can be made that, under R. S., 5006, the agricultural society was not properly made a defendant, and R. S., 5311, provides that the court “may determine the ultimate rights of the parties on either side, as between themselves,” and R. S., 5782, gives to a defendant in an action to recover real estate, special and express power to plead such matters of counter-claim “as he has or might have in any other form of action, whether they are such as have heretofore been denominated legal or equitable, or both.”